No. 04-353

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2005 MT 92N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

CLOISE HERMAN,

              Defendant and Appellant.



APPEAL FROM:         The District Court of the Eighth Judicial District,
                     In and For the County of Cascade, Cause No. BDC 2003-512,
                     Honorable Julie Macek, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Jane M. Berger, Public Defender’s Office, Great Falls, Montana

              For Respondent:

                     Honorable Mike McGrath, Attorney General; Carol E. Schmidt,
                     Assistant Attorney General, Helena, Montana

                     Brant Light, County Attorney; Marty Judnich, Deputy County
                     Attorney, Great Falls, Montana



                                                        Submitted on Briefs: March 1, 2005

                                                                  Decided: April 19, 2005
Filed:


                     __________________________________________
                                       Clerk
Justice W. William Leaphart delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(i), Montana Supreme Court 1996 Internal

Operating Rules (Memorandum Opinions), we determine that settled Montana law clearly

controls the legal issues raised in this appeal. Further, pursuant to Section I, Paragraph

3(d)(v), the following decision shall not be cited as precedent but shall be filed as a public

document with the Clerk of the Supreme Court and shall be reported by case title, Supreme

Court cause number, and result to the State Reporter Publishing Company and to West

Group in the quarterly table of noncitable cases issued by this Court.

¶2     Section 61-8-733, MCA, authorizes a district court to require a defendant, who is

guilty of a second-offense driving under the influence of alcohol or drugs (DUI), to forfeit

his vehicle. Cloise Herman appeals from the District Court’s rulings that that statute does

not violate the Due Process, Equal Protection or Excessive Fines Clauses of the Montana and

United States Constitutions. We affirm.

                                     BACKGROUND

¶3     A police officer stopped Herman, who was driving his 1969 Chevrolet pickup, for

speeding and driving with an inoperable taillight. The officer charged Herman with his third

DUI in violation of § 61-8-401, MCA; driving with a revoked license in violation of § 61-5-

212, MCA; and his third offense for driving without insurance in violation of § 61-6-301,

MCA. Herman entered into a plea agreement in which the State would dismiss the charge

for driving with a revoked license, and, for the remaining charges, the prosecution would

recommend one year in jail with all but thirty days suspended, completion of a counseling


                                              2
program, payment of various fines, and forfeiture of the Chevrolet. At the change of plea

colloquy, the Justice of the Peace Court advised Herman of his rights. Herman waived his

rights and pleaded guilty.

¶4     The Justice of the Peace Court sentenced him, inter alia, to one year in jail with all

but ninety days suspended, to a period of probation, to complete a counseling program, to

pay various fines, and to forfeit the Chevrolet. Herman appealed his sentence to the District

Court arguing the DUI forfeiture statute, § 61-8-733, MCA, constitutes an excessive fine,

and violates both substantive due process and equal protection in violation of the Montana

and United States Constitutions.

¶5     First, Herman claimed that the punishment requiring him to forfeit his Chevrolet is

disproportional and “is quite harsh,” so it violates the Excessive Fines Clauses of the

Montana and United States Constitutions. Second, he claimed that requiring him to forfeit

his Chevrolet was both arbitrary and unreasonable, so the forfeiture statute fails the

substantive due process rational basis test. Third, he claimed that the forfeiture statute

violates the equal protection rational basis test because it disproportionately affects drivers

based on the values of their vehicles. On the merits, the District Court denied Herman’s

claims.

                                STANDARD OF REVIEW

¶6     We review questions of law de novo. See State v. Dewitt, 2004 MT 317, ¶ 34, 324
Mont. 39, ¶ 34, 101 P.3d 277, ¶ 34.

                                       DISCUSSION

                                              3
¶7     This Court affirms district courts’ results if those results are correct even if the district

court reached that result for the wrong reason. Schaefer v. Egeland, 2004 MT 199, ¶ 11, 322
Mont. 274, ¶ 11, 95 P.3d 724, ¶ 11. The District Court needlessly reached the merits of

Herman’s constitutional claims. Herman waived many rights when he pleaded guilty. State

v. Wheeler (1997), 285 Mont. 400, 402, 948 P.2d 698, 699 (“A voluntary and intelligent plea

of guilty constitutes a waiver of nonjurisdictional defects and defenses.”). In sentencing

Herman, the Justice of the Peace Court required that he forfeit his Chevrolet. This was no

more punitive than the sentence to which Herman agreed in his plea agreement. In agreeing

to the sentence of forfeiture at the change of plea hearing, Herman waived his right to appeal

that issue. The District Court properly denied his claims. We affirm.



                                                             /S/ W. WILLIAM LEAPHART



We Concur:

/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ BRIAN MORRIS
/S/ JIM RICE




                                                4